Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-12 are pending.  Claims 1-2, 4-8 and 10-12 are the subject of this NON-FINAL Office Action.  Claims 3 and 9 are withdrawn.  

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
 (a)Novelty; Prior Art.—A person shall be entitled to a patent unless—

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1, 4-7 and 10-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ASTIER (US 2021/0381997, effective filing 10/19/2018).
	As to claims 1 and 7, ASTIER teaches generating complementary strand (paras. 0005, 0025-26, 0036, 0073, 0075, 0092, 0159), then detecting strand in tunneling junction nanochannel using tunneling magneto resistance (TMR) which detects labeled nucleotides to identify order, e.g. sequence of nucleotides (Abstract)).  ASTIER teaches using magnetic nanoparticle moieties on each nucleotide, and “different moieties may be used for different nucleotides” (Abstract, paras. 0029, 0033, 0050-54).  ASTIER teaches “The tunneling junction may be similar to the tunneling junctions described in U.S. Provisional Application No. 62/654,894, entitled "FABRICATION OF TUNNELING JUNCTIONS WITH NANOPORES FOR MOLECULAR RECOGNITION," filed Apr. 9, 2018, the contents of which are incorporated herein by reference for all purposes” (para. 0162).  The instant specification states that TMR is a known method of detecting MNP in the claimed invention (para. 0013, for example).  Thus, ASTIER teaches to use nanopores with tunneling junctions to sequence nucleotides with different MNPs.
	As to claims 4 and 10, ASTIER teaches DNA or RNA (paras. 0005, 0025-26, 0036, 0073, 0075, 0092, 0159).
	As to claims 5 and 11, ASTIER teaches detecting electrical characteristic such as resistance (paras. 0031, 0099, 0130, 0132).
	As to claims 6 and 12, ASTIER teaches magnetic or electrical field through nanochannels (Abstract, paras. 0128-30).

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over ASTIER (US 2021/0381997), in view of ASTIER2 (US 2019/0390267), DEVERNOE (WO 2013056182) and MANDELL (US 20180237850).
This rejection is presented in the interest of compact prosecution to the extent that ASTIER does not allow one skilled in the art to “at once envisage” nanopore sequencing.
ASTIER at least suggests NP sequencing using tunneling magnetoresistance (TMR) or tunneling junctions as explained above.  ASTIER also states “The tunneling junction may be similar to the tunneling junctions described in U.S. Provisional Application No. 62/654,894, entitled "FABRICATION OF TUNNELING JUNCTIONS WITH NANOPORES FOR MOLECULAR RECOGNITION," filed Apr. 9, 2018, the contents of which are incorporated herein by reference for all purposes” (para. 0162).  This explicit suggestion would have been clear to a skilled artisan.  U.S. Provisional Application No. 62/654,894 provides detailed description of TMR nanopore detection and devices.  Thus, a skilled artisan would have had a reasonable expectation of success using TMR NPs to detect MNPs.
	Furthermore, ASTIER2, DEVERNOE and MANDELL demonstrate that MNPs were familiar options used to detect nucleotides, including in NPs, with success.  DEVERNOE teaches generating complementary strand (e.g. double-stranded RNA, which is cDNA; para. 0119, for example), then detecting strand in nanochannel using magnetic sensors 203/204 which detects labeled nucleotides to identify order, e.g. sequence of nucleotides (Figs. 1-3, paras. 0036 (“As used herein "examination location" refers to a "detection zone" such as a discrete area where a target is interrogated and examined. The terms "examination location" and "detection zone" are used interchangeably herein. Frequently, the examination location comprises a particular region in a nanochannel between tunneling electrodes.”)).  DEVERNOE states repeatedly that this technique is useful in DNA sequencing:
Nanopore sequencing approaches have been proposed, however, single nucleotide resolution of extended DNA molecules has not yet been achieved.
 [. . . . ]
 . . . Moreover, these proposed methods do not directly address the problem of poor or inaccurate individual base resolutions, and many rely on complicated chemistries, detailed pre-sequencing sample processing, and/or the coordinated functioning of multiple biological or chemical variables. It is therefore desirable to address these and other limitations in existing polymer characterization approaches. The present invention addresses these and other needs in the art.
	[ . . . ]
. . . In direct contrast to current attempts at nanopore-based DNA sequencing, the present devices and methods provide the capability of reliably and accurately sequencing a polynucleotide without resorting to trapping, electrostatic positioning, enzyme-based ratcheting, nanochannel inner wall surface treatment or modification, chemical-recognition moieties, or other means to slow the passage of the polynucleotide through the nanopore or nanochannel.
	[ . . . ]
. . . The presently described devices and methods, therefore, are capable of sequencing an entire human genome of about 3 billion base pairs faster than currently available or known developing technologies.
	[ . . . ]
 . . . Characterization activities may include, for example, DNA sequencing, identifying polymers having a particular characteristic (i.e., a polymorphism, insertion, deletion, etc.) that are present in a test sample, counting the number of monomers in each polymer, as well as separating two or more polymers according to one or more characteristics.
	[ . . . ]
. . . Though this set of embodiments is described herein together with the specific piezoelectric -based detection scheme described throughout the present description, it can be readily adapted in other existing or to be developed sequencing technologies, and particularly nanochannel- or nanopore-based polynucleotide analysis schemes
	[ . . . ]
. . . Electronic storage devices and computer- implemented algorithms are generally utilized to process real-time raw data. Memristors or memristor hybrids are particularly useful in the present real-time polynucleotide sequencing methods and devices.
	[ . . . ]
 . . . The presently described methods and devices provide a variety of diagnostic uses currently contemplated for existing and developing sequencing technologies. For example, the presently described methods and devices are useful for de novo sequencing, re-sequencing . . . .

(paras. 0002, 0005, 0082, 0095, 0101, 0111, 0128).
	As to claims 2 and 8, DEVERNOE teaches size-based labels (paras. 0039, 0090-91, 0099-0101).
	As to claims 4 and 10, DEVERNOE teaches DNA or RNA (para. 0009, for example).
	As to claims 5 and 11, DEVERNOE teaches Hall Effect sensor (Abstract, paras. 0008, 0024-25, 0036, 0074, 0093-94, 0113-122).
	As to claims 6 and 12, DEVERNOE teaches magnetic or electrical field through nanochannels (Figs. 1-3).
DEVERNOE repeatedly explains that the disclosed MNP-based Hall-effect imaging of nucleic acids (same as that disclose din the instant specification) is applicable to sequencing using “single nucleotide resolution of extended DNA molecules” (para. 0002, for example).  “For example [in nanopore sequencing], due to electronic limitations, existing detection techniques cannot resolve individual current fluctuations at the rapid rate necessary to resolve individual nucleotides” (para. 0004).  Nanopore sequencing using Hall-effect imaging is the same technique as disclosed in the instant specification.  Furthermore, “[i]n frequent embodiments the desired characteristics, which often include identification of a monomer such as a nucleotide within the charged polymer are measured while the charged polymer is located within the nanochannel” (para. 0009).  “Due to the piezoelectric effect, the amplitude and/or frequency of this deflection corresponds to the unique electric signal for each individual monomer (i.e., nucleotide base) on the charged polymer” (para. 0075).  
There are four types of nucleotide bases in DNA (A, C, T, G) and RNA (A, C, U, G), each has a unique electrical signal while incorporated in a polynucleotide chain. See, e.g., Sigalov et al, Neno Lett., 2008, 8:56-63; Gierhart et al., Sens Actuators B. Chem., 2008, 132:593-600; Zwolak et al, Nano Lett, 2005, 5:421-424; U.S. Pat. App. Pub. No. 201 10168562. Examining this electrical signature using tunneling current between atomic-scale electrodes and tying the signature to a particular location on the polynucleotide as it passes through the nanochannel provides a means for analyzing the polynucleotide sequence. As such, the entire sequence of even very large DNA sequences can be identified quickly, in a single run without amplification, through the nanochannel.  
In direct contrast to current attempts at nanopore-based DNA sequencing, the present devices and methods provide the capability of reliably and accurately sequencing a polynucleotide without resorting to trapping, electrostatic positioning, enzyme-based ratcheting, nanochannel inner wall surface treatment or modification, chemical-recognition moieties, or other means to slow the passage of the polynucleotide through the nanopore or nanochannel. Though these and similar means can be readily employed in the present invention, they are not necessary. Rather, the present devices and methods are capable of continuously resolving single bases at translocation rates of 1 base/10 μ8, 1 base/10ns, or faster, without the use of complicated optics, enzymes, reagents, or chemistries. The presently described devices and methods, therefore, are capable of sequencing an entire human genome of about 3 billion base pairs faster than currently available or known developing technologies. With the enhanced resolution rates provided by the present invention, it is contemplated that the present methods can highly accurately sequence a human genome in a matter of hours, minutes, or less

(paras. 0081-82).  “The devices and methods of the present disclosure can be effectively used to identify the nucleotide sequence of a polynucleotide of interest with the help of reference data showing the characteristic electric signal associated with, and/or the masses of, the different types of individual nucleotide bases” (para. 0102).  Neither the claims nor the specification require any particular “MNP.”  An “MNP” includes inherent “label” of a nucleotide as explained above; or “magnetic or paramagnetic label or particle” or “charged or neutral nanoparticles, nanospheres, or other moieties or macromolecules” (paras. 0039, 0090-91; 0099-100).  Thus, DEVERNOE in fact teaches to use particles on nucleotides to sequence in nanopores using Hall-effect imaging or magnetic moment sensors.
	ASTIER2 teaches detection of different dNTPs using different MNPs, yielding ability to sequence on tunneling junction device (Abstract, claims, Figs.).
	Finally, MANDELL teaches sequencing using MNPs (Abstract, paras. 0407-0432), then suggests
Some embodiments can utilize nanopore sequencing (Deamer, D. W. & Akeson, M. “Nanopores and nucleic acids: prospects for ultrarapid sequencing.” Trends Biotechnol. 18, 147-151 (2000); Deamer, D. and D. Branton, “Characterization of nucleic acids by nanopore analysis”. Acc. Chem. Res. 35:817-825 (2002); Li, J., M. Gershow, D. Stein, E. Brandin, and J. A. Golovchenko, “DNA molecules and configurations in a solid-state nanopore microscope” Nat. Mater. 2:611-615 (2003), the disclosures of which are incorporated herein by reference in their entireties). In such embodiments, the target nucleic acid passes through a nanopore, although some nanopore embodiments can utilize methods involving the real-time monitoring of DNA polymerase nucleotide incorporation. The nanopore can be a synthetic pore or biological membrane protein, such as α-hemolysin. In one exemplary embodiment, as the target nucleic acid passes through the nanopore, each base can be identified by measuring fluctuations in the electrical conductance of the pore. (U.S. Pat. No. 7,001,792; Soni, G. V. & Meller, “A. Progress toward ultrafast DNA sequencing using solid-state nanopores.” Clin. Chem. 53, 1996-2001 (2007); Healy, K. “Nanopore-based single-molecule DNA analysis.” Nanomed. 2, 459-481 (2007); Cockroft, S. L., Chu, J., Amorin, M. & Ghadiri, M. R. “A single-molecule nanopore device detects DNA polymerase activity with single-nucleotide resolution.” J. Am. Chem. Soc. 130, 818-820 (2008), the disclosures of which are incorporated herein by reference in their entireties).

(para. 0321).
	All of DEVERNOE, MANDELL and ASTIER2 provide suggestions to combine nanopore sequencing with MNP-based labeling of individual nucleotides, and a reasonable expectation of success in doing so.
	In sum, a skilled artisan would have found it obvious to apply familiar nanopore sequencing techniques to the MNP-based sequencing of ASTIER, DEVERNOE, MANDELL and ASTIER2 as suggested by ASTIER, DEVERNOE and MANDELL with a reasonable expectation of success.

Claims 2 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over ASTIER (US 2021/0381997), in view of WANG (US 7,906,345).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply well-known fundamentals of magnetism such as different magnetic particle sizes causing different magnetic moments to the magnetic particles of ASTIER as suggested in ASTIER to distinguish different nucleotides with a reasonable expectation of success.  
	As to claim 1, ASTIER teaches sequencing using different MNPs in nanopores as explained above.
	ASTIER further teaches different MNP on different nucleotides with each MNP “generating a different tunneling current for an applied voltage” (para. 0052).  ASTIER suggests that MNP size can do as much by describing different sizes for the MNPs when discussing different MNP on different nucleotides with each MNP “generating a different tunneling current for an applied voltage” (paras. 0051, 0053).
	PINTER does not explicitly teach distinguishing nucleotides using different sized MNPs.
	However, ASTIER points in this direction, and a skilled artisan with basic understanding of magnetic particles would take the hint.  To this end, WANG demonstrates that skilled artisan were well aware of MNP size yielding different magnetic moments.  WANG teaches that different MNP with different size yield different moments which yield ability to distinguish signal levels (cols. 5-7, Table 1).  In other words, a skilled artisan would have been familiar with MNP size as a quality that yields different magnetic tunneling signals in ASTIER.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar MNP size differences to distinguish MNPs in ASTIER with a reasonable expectation of success.

Prior Art
	The following prior art teaches or suggests MNPs used for detection, including sequencing: US20210130890.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON A PRIEST/Primary Examiner, Art Unit 1637